February 23, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            KEVIN BOLLOCK, Appellant

NO. 14-11-01035-CV                      V.

         FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 30, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by KEVIN
BOLLOCK.
      We further order this decision certified below for observance.